Citation Nr: 1012071	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  10-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a left wrist 
impairment.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a right shoulder 
impairment.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953, during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2009 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which determined that new and material evidence 
to reopen service connection claims for a left wrist 
impairment and a right shoulder impairment had not been 
received.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal, despite the RO's action.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  As such, the issues are 
appropriately captioned as above. 

In October 2009, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A copy of the hearing 
transcripts is of record and has been reviewed.      

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied the 
Veteran's service connection claim for a left wrist 
impairment; the Veteran was provided notice of the decision 
and of his appellate rights.

2.  The Veteran did not appeal the March 1989 rating 
decision, and such decision became final.

3.  The evidence received since the RO's March 1989 rating 
decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim for a left wrist impairment.

4.  In March 1978, June 1978, and March 1989 rating 
decisions, the RO denied the Veteran's service connection 
claim for a right shoulder impairment; the Veteran was 
provided notice of the decision and of his appellate rights.

5.  The Veteran did not appeal the March 1978, June 1978, or 
March 1989 rating decisions, and such decisions became final.

6.  The evidence received since the RO's March 1978, June 
1978, and March 1989 rating decisions is not duplicative or 
cumulative of evidence previously of record, but does not 
raise a reasonable possibility of substantiating the 
Veteran's service connection claim for a right shoulder 
impairment.


CONCLUSIONS OF LAW

1.  The RO's unappealled March 1989 decision that denied 
service connection for a left wrist impairment is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1989) (current 
version 2009).

2.  Evidence received since the RO's March 1989 rating 
decision is not new and material; the claim of entitlement to 
service connection for a left wrist impairment is therefore 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 4.9 (2009). 

3.  The RO's unappealled March 1978, June 1978, and March 
1989 decisions that denied service connection for a right 
shoulder impairment is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1978, 1989) (current version 2009).

4.  Evidence received since the RO's March 1978, June 1978, 
and March 1989 rating decisions is not new and material; the 
claim of entitlement to service connection for a right 
shoulder impairment is therefore not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 4.9 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran on December 2008 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial. 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Left Wrist Claim

Here, in a March 1989 rating decision, the RO denied service 
connection for a left wrist impairment on the basis that 
"the condition was not shown by the evidence of record."  
Because the Veteran did not submit a Notice of Disagreement 
to initiate appellate review and a Substantive Appeal to 
perfect an appeal of the RO's March 1989 rating decision, 
that determination became final, based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1989) (current version 2009).  The 
evidence of record when the RO decided the claim in March 
1989 included the Veteran's STRs and statements submitted by 
or on behalf of the Veteran. 

In November 2008, the Veteran sought to reopen his service 
connection claim for a left wrist impairment.  See November 
2008 "Statement in Support of Claim," VA Form 21-4138.  In 
a May 2009 rating decision, the RO denied the Veteran's claim 
to reopen the service connection claim for a left wrist 
impairment because there was no new and material evidence to 
reopen the claim.  

Evidence associated with the claims file since the prior 
final March 1989 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran; 
treatment records from the VA Medical Center (VAMC) in 
Manchester, New Hampshire; an October 2009 VA joints 
examination report; and a hearing transcript of a hearing 
before a DRO. 

On review, the Board finds that, since the March 1989 rating 
decision, new and material evidence has not been received to 
reopen the service connection claim for a left wrist 
impairment.  Although some of the evidence/records received, 
including the Veteran's VA treatment records, is new evidence 
in that the records were not previously submitted to agency 
decisionmakers (see 38 C.F.R. § 3.156(a)), the newly 
submitted evidence in its entirety is not material to the 
Veteran's service connection claim for a left wrist 
impairment.  

In this regard, the claims folder contains treatment records 
dated October 1998 to October 2008 from Manchester VAMC, 
which reveals treatment for left hand numbness in May 2000 
but no further treatment of the left wrist or hand.  See May 
2000 Emergency Department Triage Note.  These treatment 
records do not offer any evidence of a diagnosed left wrist 
disability, complaints and/or treatment of left wrist pain 
since the Veteran's discharge from service, or an opinion 
regarding the relationship between the Veteran's left wrist 
pain and his service.  In fact, review of the record reveals 
that the Veteran underwent a compensation and pension 
examination regarding his left wrist in October 2009.  He 
complained of left wrist pain and reported a history of 
occupational injury to the left elbow and left lower arm in 
the 1970s resulting in nerve damage and nerve transplant 
surgery.  Upon physical examination and after review of the 
Veteran's claims folder, the examiner opined that "it is 
less likely than not that the Veteran's claimed worsening of 
his left wrist is related to or caused by [in-service] left 
wrist injury of 1952" because the Veteran's left wrist and 
right wrist have nearly identical range of motion which is 
the "result of the same aging process," and "the Veteran's 
self-reported occupational injury to the left lower arm with 
subsequent surgery is most likely the cause of occasional 
numbness and tingling the Veteran experiences throughout the 
day."  See October 2009 VA Joints Examination Report.  The 
Court of Appeals for Veterans Claims has held that evidence 
weighing against an appellant's claim is not sufficient 
evidence to reopen such claim.  Villalobos v. Principi, 3 
Vet. App. 450 (1992).   
   
Further, review of other newly submitted evidence, including 
the October 2009 DRO Hearing Transcript and statements 
submitted by the Veteran and his representative, offers no 
medical evidence or opinion establishing a relationship 
between the Veteran's left wrist pain and service contrary to 
the October 2009 negative opinion.  As noted, "material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The newly received evidence does not 
relate to whether the Veteran's claimed left wrist disability 
occurred in or was otherwise caused by service.  
Specifically, review of the evidence of record is negative 
for a positive nexus opinion showing a relationship between 
the Veteran's left wrist pain and his service.

In light of the above discussion, the Board finds that all 
evidence submitted since the March 1989 rating decision is 
not considered new and material for the purpose of reopening 
the service connection claim for a left wrist impairment. 



Right Shoulder Claim

By way of history, in a March 1978 rating decision, the RO 
denied service connection for a right shoulder impairment on 
the basis that "the Veteran's service treatment records were 
not available."  In a June 1978 rating decision, the RO 
continued the denial of the service connection claim for a 
right shoulder impairment, and determined that new evidence 
submitted by the Veteran did not establish service connection 
for the claimed right shoulder disability.  In a March 1989 
rating decision, the RO denied service connection for a right 
shoulder impairment on the basis that "the condition was not 
shown by the evidence of record."  Because the Veteran did 
not submit a Notice of Disagreement to initiate appellate 
review and a Substantive Appeal to perfect an appeal of the 
RO's March 1978, June 1978, or March 1989 rating decisions, 
that determination became final, based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1978, 1989) (current version 
2009).  The evidence of record when the RO decided the claim 
in March 1978, June 1978, and March 1989 included the 
Veteran's STRs; a November 1968 Right Shoulder X-Ray Report 
revealing no evidence of fracture, dislocation, or bone 
disease; and statements submitted by or on behalf of the 
Veteran, including a lay statement from the Veteran's friend 
H.A.A., which states that the Veteran had trouble with his 
shoulder as early as 1960 and a statement from S.E.R. a nurse 
which indicates treatment for right shoulder pain as early as 
1968.  

The Board notes that although the March 1978 and June 1978 
rating decisions denied the Veteran's claim on the basis that 
the Veteran's STRs were unavailable, there is no prejudice or 
error in these decisions as the RO readjudicated the claim in 
the March 1989 rating decision considering the Veteran's 
STRs.  Further, review of the Veteran's STRs is negative for 
any complaints, treatment, and/or diagnoses of a right 
shoulder disability. 

In November 2008, the Veteran sought to reopen his service 
connection claim for a right shoulder impairment.  See 
November 2008 "Statement in Support of Claim," VA Form 21-
4138.  In a May 2009 rating decision, the RO denied the 
Veteran's claim to reopen the service connection claim for a 
right shoulder impairment because there was no new and 
material evidence to reopen the claim.  

Evidence associated with the claims file since the prior 
final March 1978, June 1978, and March 1989 rating decisions 
includes statements and written argument submitted by or on 
behalf of the Veteran; treatment records from the VA Medical 
Center (VAMC) in Manchester, New Hampshire; an October 2009 
VA joints examination report; and a hearing transcript of a 
hearing before a DRO. 

On review, the Board finds that, since the March 1978, June 
1978, and March 1989 rating decisions, new and material 
evidence has not been received to reopen the service 
connection claim for a right shoulder impairment.  Although 
some of the evidence/records received, including the 
Veteran's VA treatment records, is new evidence in that the 
records were not previously submitted to agency 
decisionmakers (see 38 C.F.R. § 3.156(a)), the newly 
submitted evidence in its entirety is not material to the 
Veteran's service connection claim for a right shoulder 
impairment.  

In this regard, the claims folder contains treatment records 
dated October 1998 to October 2008 from Manchester VAMC, 
which reveal treatment for right shoulder pain and various 
diagnoses of right shoulder calcific tendonitis and right 
shoulder rotator cuff tear.  See October 2008 Occupational 
Therapy Outpatient Consult, Manchester VAMC; December 2008 
Orthopedic Surgery Consult, Viera Outpatient Clinic; June 
2009 Orthopedic Surgery Consult, Manchester VAMC; September 
2009 Primary Care Note, Manchester VAMC.  These treatment 
records contain evidence of a diagnosed right shoulder 
disability; however, the treatment records do not contain an 
opinion regarding the relationship between the Veteran's 
right shoulder disability and his service.  
   
Further, review of other newly submitted evidence, including 
the October 2009 DRO Hearing Transcript and statements 
submitted by the Veteran and his representative, offers no 
medical evidence or opinion establishing a relationship 
between the Veteran's right shoulder disability and service.  
As noted, "material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The newly received evidence 
does not relate to whether the Veteran's right shoulder 
disability occurred in or was otherwise caused by service.  
Specifically, review of the evidence of record is negative 
for a positive nexus opinion showing a relationship between 
the Veteran's right shoulder disability and his service.

In light of the above discussion, the Board finds that all 
evidence submitted since the March 1978, June 1978, and March 
1989 rating decisions are not considered new and material for 
the purpose of reopening the service connection claim for a 
right shoulder impairment. 


ORDER

New and material evidence to reopen a service connection 
claim for a left wrist impairment has not been received; the 
appeal is denied.

New and material evidence to reopen a service connection 
claim for a right shoulder impairment has not been received; 
the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


